Exhibit 10.5

THIS NON-VOTING WARRANT, AND THE SECURITIES FOR WHICH THIS NON-VOTING WARRANT
MAY BE EXERCISED, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES, OR “BLUE SKY,” LAWS OF ANY
STATE OR OTHER DOMESTIC OR FOREIGN JURISDICTION. THIS NON-VOTING WARRANT HAS
BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION AND NEITHER
THIS NON-VOTING WARRANT NOR ANY INTEREST HEREIN, OR IN THE SECURITIES FOR WHICH
THIS NON-VOTING WARRANT MAY BE EXERCISED, MAY BE SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO A
REGISTRATION STATEMENT IN EFFECT UNDER THE SECURITIES ACT AND OTHER APPLICABLE
LAWS OR A WRITTEN OPINION OF COUNSEL REASONABLY SATISFACTORY TO SECURITY BANK
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED AND THAT AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE FOR SUCH TRANSACTIONS UNDER THE SECURITIES ACT.

THIS NON-VOTING WARRANT MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
EXCEPT AS SPECIFIED IN SECTION 3.4 OF HEREOF.

NON-VOTING WARRANT TO PURCHASE

SHARES OF NON-VOTING COMMON STOCK

OF

SECURITY BANK CORPORATION

DATE OF INITIAL ISSUANCE:                     , 200    

THIS CERTIFIES THAT, for value received,
                                         (the “Holder”) is entitled to purchase,
subject to the exercise and other provisions of this Non-Voting Warrant
(including any Non-Voting Warrants issued in exchange, transfer or replacement
hereof, the “Non-Voting Warrant”), from Security Bank Corporation (the
“Company”) at any time prior to the 10th anniversary of the issuance of this
Non-Voting Warrant, up to                  shares (as such number of shares may
be adjusted in accordance with Section 2 hereof, the “Non-Voting Warrant
Shares”) of the Company’s non-voting common stock, $1.00 par value per share
(the “Non-Voting Common Stock”), at any time and from time to time, in whole or
in part, at an exercise price per Non-Voting Warrant Share equal to $5.92
(subject to adjustment as provided in Section 2 hereof, the “Exercise Price”).
The Holder may also, at any time and from time to time, in whole or in part,
exercise this Non-Voting Warrant pursuant to a “Cashless Exercise” or a “Note
Exchange,” as defined and provided in Sections 1.3(b) and 1.3(c) below,
respectively. This Non-Voting Warrant shall expire at 5:00 P.M. Eastern Time on
the tenth anniversary of the



--------------------------------------------------------------------------------

issuance of this Non-Voting Warrant (the “Expiration Time”). This Non-Voting
Warrant is granted in connection with and pursuant to, and is entitled to the
benefits of, the Subordinated Note and Securities Purchase Agreement, dated as
of April __, 2008, by and among the Company, Security Interim Holding
Corporation, a wholly owned subsidiary of the Company (“SIHC”), and the
purchasers named therein (the “Purchase Agreement”).

SECTION 1. EXERCISE OF NON-VOTING WARRANT.

1.1. Vesting. The Holder’s rights under this Non-Voting Warrant are fully vested
as of the date hereof.

1.2. Exercisability. This Non-Voting Warrant is exercisable, in whole or in
part, as of the date hereof and until the Expiration Time; provided, however,
that the Holder shall not be entitled to exercise any portion of this Non-Voting
Warrants as would, on exercise, result in such Holder having an equity interest
in the Company equal to more than 24.9%. For purposes hereof, “equity interest”
in the Company means any capital stock of the Company or rights, options,
warrants or convertible or exchangeable securities into capital stock of the
Company.

1.3. Procedure for Exercise of Non-Voting Warrant.

(a) Cash Exercise. The Holder may exercise this Non-Voting Warrant in whole or
in part by delivering to the Company at any time prior to the Expiration Time:
(i) a completed and signed Notice of Exercise, as attached hereto as Schedule A
(including the Substitute Form W-9, which forms a part thereof, the “Notice of
Exercise”); (ii) cash in an amount equal to the product of (x) the Exercise
Price (as this may be adjusted pursuant to Section 2 hereof), and (y) the number
of Non-Voting Warrant Shares being purchased pursuant to such Notice of Exercise
(such product, the “Aggregate Exercise Price”); and (iii) this Non-Voting
Warrant to the following address:

Security Bank Corporation

4219 Forsyth Road

Macon, Georgia 31208

Attention: Corporate Secretary

Upon payment in good collected funds of the Aggregate Exercise Price (rounded up
to the nearest dollar) for the Non-Voting Warrant Shares being purchased, the
Holder shall be deemed to be the holder of record of such Non-Voting Warrant
Shares for all purposes, notwithstanding that the stock transfer books of the
Company may then be closed or that certificates representing such Non-Voting
Warrant Shares have not been issued or delivered to the Holder.

The Company shall, as promptly as practicable after completion of the actions
specified in this Section 1.3(a), cause to be executed, and shall deliver to the
Holder, a certificate representing the aggregate number of Non-Voting Warrant
Shares specified in the Notice of Exercise. Each certificate for Non-Voting
Warrant Shares so delivered shall be in such denomination as may be requested by
the Holder and shall be registered in the name of the

 

- 2 -



--------------------------------------------------------------------------------

Holder. If this Non-Voting Warrant shall have been exercised only in part, then
the Company shall, at the time of delivery of said share certificate or
certificates, also deliver to the Holder a new Non-Voting Warrant evidencing the
remaining outstanding unexercised balance of Non-Voting Warrant Shares. The
Company shall pay all expenses, stock transfer taxes and other charges payable
in connection with the preparation, execution and delivery of such certificates
for shares of Non-Voting Warrant Shares and new Non-Voting Warrants.

(b) Cashless Exercise. The Holder hereof may elect to exercise this Non-Voting
Warrant, in whole or in part, and to receive, without the payment by such Holder
of any additional cash or other consideration (the “Cashless Exercise”),
Non-Voting Warrant Shares equal to the value of this Non-Voting Warrant or any
portion hereof by surrendering this Non-Voting Warrant, along with the Notice of
Exercise providing such number of Non-Voting Warrant Shares to be surrendered in
the Cashless Exercise, to the address provided above in Section 1.3(a). The
Company shall then issue to the Holder such number of validly issued, fully paid
and non-assessable Non-Voting Warrant Shares as is computed using the following
formula:

X = Y (A-B)

        A

 

where X =

   the number of Non-Voting Warrant Shares to be issued to the Holder pursuant
to this Section 1.3(b).   

Y =

   the number of Non-Voting Warrant Shares to be surrendered according to the
Notice of Exercise delivered to the Company pursuant to this Section 1.3(b).

A =

   the Fair Market Value of one share of Voting Common Stock (as defined below)
at the time the Notice of Exercise is made pursuant to this Section 1.3(b).

B =

   the Exercise Price in effect under this Non-Voting Warrant at the time the
Notice of Exercise is made pursuant to this Section 1.3(b).

The term “Fair Market Value” of a Non-Voting Warrant Share shall mean the fair
market value of a share of the Company’s voting common stock, $1.00 par value
per share (the “Voting Common Stock”), which shall be, at any time such security
is listed or traded on any securities exchange or quoted in an over-the-counter
market, (i) the average of the closing prices of sales of Voting Common Stock on
all securities exchanges, automated quotation systems or markets on which the
Voting Common Stock may at the time be listed or traded, or, if there have been
no sales reported on any day, the average of the highest bid and lowest asked
prices on all such exchanges, systems or markets at the end of such day, or
(ii) if on any day such security is not so listed and is instead quoted in the
over-the-counter market, the average of the highest bid and lowest asked prices
on such day in the domestic over-the-counter market as reported by the National
Quotation Bureau, Incorporated, or any similar successor organization, in each
of (i) and (ii) of this paragraph, averaged over a period of the 20 consecutive
trading days prior to the day as of which the Fair Market Value is being
determined, or in the case of a Reorganization, as defined in Section 2.4 below,
averaged over a period of the 20 consecutive trading days prior to the date such
Reorganization closes.

 

- 3 -



--------------------------------------------------------------------------------

Upon receipt of the executed Notice of Exercise by the Company, the Holder shall
be deemed to be the holder of record of such Non-Voting Warrant Shares to be
issued pursuant to the Cashless Exercise, notwithstanding that the Company’s
stock transfer books may be closed or that certificates representing such
Non-Voting Warrant Shares have not been issued or delivered to the Holder.

The Company shall, as promptly as practicable after completion of the exercise
of the Non-Voting Warrant as specified in this Section 1.3(b), cause to be
executed, and delivered to the Holder exercising such Non-Voting Warrants, a
certificate representing the aggregate number of Non-Voting Warrant Shares
calculated pursuant to the Cashless Exercise formula described above. Each
certificate so delivered shall be in such denomination as may be requested by
the Holder and shall be registered in the name of the Holder. If this Non-Voting
Warrant shall have been exercised only in part, then the Company shall, at the
time of delivery of said share certificate or certificates, also deliver to the
Holder a new Non-Voting Warrant evidencing the remaining outstanding unexercised
balance of Non-Voting Warrant Shares. The Company shall pay all expenses, stock
transfer taxes and other charges payable in connection with the preparation,
execution and delivery of such certificates for shares of Non-Voting Warrant
Shares and new Non-Voting Warrants.

(c) Exercise by Exchange of Subordinated Notes. For so long as the Holder
continues to hold 9.5% Subordinated Notes due 2018 issued pursuant to the
Purchase Agreement (the “Subordinated Notes”), the Holder hereof may elect to
exercise this Non-Voting Warrant, in whole or in part, by delivering to the
Company at the above address that portion of the Subordinated Notes which has an
outstanding principal balance, plus unpaid interest for the latest calendar
quarter for which interest is due thereunder (the “Note Exchange Value”), equal
to the aggregate Exercise Price of the Non-Voting Warrant Shares being purchased
upon such exercise (the “Note Exchange”). The Company shall then issue to Holder
such number of validly issued, fully paid and non-assessable Non-Voting Warrant
Shares as equals the aggregate Note Exchange Value of the Subordinated Notes
submitted in exchange for exercise of the Non-Voting Warrant, or portion
thereof, divided by the Exercise Price of such Non-Voting Warrant.

Upon receipt of the Holder’s executed Notice of Exercise with respect to that
portion of the Subordinated Notes to be exchanged in connection with the
exercise of the Non-Voting Warrant, the Holder shall be deemed to be the holder
of record of such Non-Voting Warrant Shares to be issued pursuant to the Note
Exchange, notwithstanding that the Company’s stock transfer books may be closed
or that certificates representing such Non-Voting Warrant Shares have not been
issued or delivered to the Holder.

The Company shall, as promptly as practicable after completion of the actions
specified in this Section 1.3(c), cause to be executed and delivered to the
Holder, a certificate representing the aggregate number of Non-Voting Warrant
Shares calculated pursuant to the Note Exchange. Each share certificate so
delivered shall be in such denomination as may be requested by the

 

- 4 -



--------------------------------------------------------------------------------

Holder and shall be registered in the name of the Holder. If this Non-Voting
Warrant shall have been exercised only in part, then the Company shall, at the
time of delivery of such Non-Voting Warrant Share certificate or certificates,
also deliver to the Holder a new Non-Voting Warrant evidencing the remaining
outstanding unexercised balance of Non-Voting Warrant Shares and cause SIHC to
execute and deliver new Subordinated Notes representing the balance of the debt
held by Holder and not exchanged pursuant to the Note Exchange. The Company
shall pay all expenses, stock transfer taxes and other charges payable in
connection with the preparation, execution and delivery of such certificates for
Non-Voting Warrant Shares, new Non-Voting Warrant certificates and the new
Subordinated Note.

1.4. Restrictive Legend. Each certificate for Non-Voting Warrant Shares shall
contain the following legend, unless and until such Non-Voting Warrant Shares
have been registered for resale under the Securities Act of 1933, as amended
(the “Securities Act”), or are freely tradable under Rule 144 promulgated under
the Securities Act (“Rule 144”).

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES, OR “BLUE SKY,” LAWS OF ANY
STATE OR OTHER DOMESTIC OR FOREIGN JURISDICTION. THESE SECURITIES HAVE BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION AND NEITHER THESE
SECURITIES NOR ANY INTEREST THEREIN MAY BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO A
REGISTRATION STATEMENT IN EFFECT UNDER THE SECURITIES ACT AND OTHER APPLICABLE
LAWS OR A WRITTEN OPINION OF COUNSEL REASONABLY SATISFACTORY TO SECURITY BANK
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED AND THAT AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE FOR SUCH TRANSACTIONS UNDER THE SECURITIES ACT
AND OTHER APPLICABLE LAWS.”

SECTION 2. ADJUSTMENTS

2.1. Non-Voting Warrant and Exercise Price Adjustments.

(a) If at any time the Company shall:

(i) establish a record date for the determination of holders of record of its
Voting Common Stock for the purpose of entitling them to receive a dividend
payable in, or other distribution of, additional shares of Non-Voting Common
Stock or Voting Common Stock,

(ii) subdivide, split or reclassify its outstanding shares of Non-Voting Common
Stock or Voting Common Stock into a larger number of shares of Non-Voting Common
Stock or Voting Common Stock, or

 

- 5 -



--------------------------------------------------------------------------------

(iii) combine or reclassify its outstanding shares of Non-Voting Common Stock or
Voting Common Stock into a smaller number of shares of Non-Voting Common Stock
or Voting Common Stock,

then (I) the Non-Voting Warrant Shares for which this Non-Voting Warrant is
exercisable immediately after the occurrence of any such event shall be adjusted
to equal the number of Non-Voting Warrant Shares that a record holder of the
same number of Non-Voting Warrant Shares for which this Non-Voting Warrant is
exercisable immediately prior to the occurrence of such event would be entitled
to receive after such event, and (II) the Exercise Price shall be adjusted to
equal (x) the Exercise Price multiplied by the Non-Voting Warrant Shares for
which this Non-Voting Warrant is exercisable immediately prior to the
adjustment, divided by (y) the Non-Voting Warrant Shares for which this
Non-Voting Warrant is exercisable immediately after such adjustment. In the
event that the actions set forth in (i) through (iii) above occur with respect
to the Voting Common Stock, then the Non-Voting Warrant Shares and the Exercise
Price will be adjusted as provided in the preceding sentence as if the
Non-Voting Warrant Shares were convertible into shares of Voting Common Stock.

(b) For a period of 18 months following the date this Non-Voting Warrant was
originally issued, in the event that the Company sells or issues shares of
Voting Common Stock at a price less than the Exercise Price in effect
immediately prior to such sale or issuance, or the Company fixes a record date
for the issuance to holders of its Voting Common Stock of rights, options,
warrants or convertible or exchangeable securities generally entitling such
holders to subscribe for or purchase shares of Voting Common Stock at a price
per share less than the Exercise Price in effect immediately prior to such
record date, then the Exercise Price shall be reduced immediately thereafter so
that it shall equal the price at which such shares of Voting Common Stock are
sold or issued or the exercise price established for rights, options, warrants
or convertible or exchangeable securities that entitle such holders to subscribe
for or purchase shares of Voting Common Stock, as applicable; provided, however,
that the Exercise Price shall not be adjusted as a result of grants pursuant to
any existing employee benefit option or stock plan maintained by the Company for
the benefit of the Company’s and its subsidiaries’ employees, including its
Employee Stock Purchase Plan.

(c) In addition to any other adjustments to the Exercise Price provided for
herein, for each calendar quarter for which interest payments due and payable on
the Subordinated Notes are either (i) not paid when and as required by
Section 1.2(A) of the Purchase Agreement or (ii) deferred by SIHC pursuant to
Section 1.2(E) of the Purchase Agreement, then in each case such Exercise Price
per Non-Voting Warrant Share shall be reduced by $0.075.

2.2. Adjustment Procedures. The following provisions shall be applicable to
adjustments to be made pursuant to Section 2.1 hereof:

 

- 6 -



--------------------------------------------------------------------------------

(a) When Adjustments to be Made. The adjustments required by this Section 2
shall be made whenever and as often as any event requiring an adjustment shall
occur. For the purpose of any such adjustment, any event shall be deemed to have
occurred at the close of business on the date of its occurrence.

(b) Fractional Interests. In computing adjustments under this Section 2,
fractional interests in the Non-Voting Common Stock or Voting Common Stock shall
be taken into account to the nearest 1/10th of a share. In no event, however,
shall fractional interests or scrip representing fractional interests be issued
upon the exercise of this Non-Voting Warrant. In lieu thereof, a cash payment
shall be made to the Holder in an amount equal to such fraction multiplied by
the Fair Market Value per Non-Voting Warrant Share.

(c) When Adjustment Not Required. If the Company shall establish a record date
for the determination of the holders of record of the Voting Common Stock for
the purpose of entitling such holders to receive a dividend payable in Voting
Common Stock and shall, thereafter and before the distribution to stockholders
thereof, legally abandon its plan to pay or deliver such dividend, then no
adjustment shall be required by reason of the establishment of such record date
and any such adjustment previously made in respect thereof shall be rescinded
and annulled.

2.3. Reorganization, Reclassification, Merger, Consolidation or Share Exchange.

(a) If the Company at any time (i) reorganizes or reclassifies its outstanding
shares of Voting Common Stock (other than a change in par value, or from no par
value to par value, or from par value to no par value, or as a result of a
subdivision or combination) or consolidates with, merges into, or effects a
share exchange with another corporation or entity (where the Company is not the
continuing corporation after such merger, consolidation or other transaction),
(ii) sells, transfers or leases all or substantially all of the assets of the
Company, whether in one transaction or a series of transactions, to another
corporation or entity or (iii) effects a Change in Control (as defined in
Section 2.3(b)) (each a “Corporate Change”), then the Holder shall thereafter be
entitled to receive upon exercise of this Non-Voting Warrant in whole or in
part, the same kind and number of shares of capital stock and other securities,
cash or other property (and upon the same terms and with the same rights) as
would have been distributed to the Holder upon consummation of such Corporate
Change had the Holder exercised this Non-Voting Warrant immediately prior to the
occurrence of such transaction (subject to subsequent adjustments under this
Section 2), and the Exercise Price shall be adjusted appropriately to reflect
such action and adjustment. If any Corporate Change set forth in this
Section 2.3(a) results in a cash distribution in excess of the Exercise Price
provided by this Non-Voting Warrant, then the Holder may, at the Holder’s
option, exercise this Non-Voting Warrant without making payment of the Exercise
Price, and in such case, the Company or its successors and assigns shall, upon
distribution to such Holder, deduct the aggregate Exercise Price from the cash
payable to such Holder in full payment of the Exercise Price, and pay the
balance of the distribution to such Holder.

 

- 7 -



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, a “Change in Control” shall be deemed to
have occurred if (i) one or more of the Company’s subsidiary banks are involved
in a merger, consolidation, statutory share exchange, spin off, or split off or
is a party to a sale of all or substantially all of its assets in a single
transaction or series of transactions in which 25% or more of the consolidated
assets of the Company’s subsidiary banks, calculated as of the most recent month
end, are no longer owned or controlled by the Company or SIHC (individually and
collectively, a “Reorganization”); (ii) the Company or SIHC is party to a
Reorganization as a result of which the Company no longer owns 100% of SIHC’s
capital stock of all classes and series (including, for the purposes of this
provision, all securities or instruments exercisable, convertible or
exchangeable for such capital stock); or (iii) any “person” (as such term is
used in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or persons acting together or in concert
(including any “group”), shall become the beneficial owner (as defined in Rule
13(d) under the Exchange Act), individually or collectively, of securities of
the Company or SIHC, or of one or more of the Company’s subsidiary banks that
constitute, at any month end, 25% or more of the Company’s consolidated assets,
or of securities or instruments exercisable, convertible or exchangeable for
such securities, representing 25% or more of the voting power of either any
individual class of securities or of any classes which vote together with the
Company’s or SIHC’s, or of one or more of the Company’s subsidiary banks that
constitute, at any month end, 25% or more of the Company’s consolidated assets,
then outstanding securities.

(c) Notwithstanding anything herein to the contrary, the Company will not
effect, and will not permit its subsidiaries to effect, a Corporate Change
unless prior to the consummation thereof, the person, corporation or other
entity that may be required to deliver any shares of capital stock, other
securities, cash or property upon the exercise of this Non-Voting Warrant shall
agree by an instrument in writing to be bound by this Non-Voting Warrant and to
deliver such shares of capital stock, other securities, cash or property to the
Holder.

2.4. Fundamental Transaction Adjustment.

(a) In the event that either the Company or SIHC (i) consolidates with, merges
into or effects a share exchange with, another corporation or entity (where the
Company or SIHC, as applicable, is not the continuing corporation after such
consolidation, merger or other transaction, except where SIHC is consolidated
with or merged into the Company and the Company is the surviving corporation),
or (ii) sells, transfers or leases all or substantially all of its assets,
whether in one transaction or a series of transactions (each event in (i) and
(ii) being a “Fundamental Transaction”), then the Exercise Price shall be
adjusted such that it equals the lesser of:

 

- 8 -



--------------------------------------------------------------------------------

  (i) X = Y - [.1(A/B)]

 

Where X =

   the Exercise Price following the occurrence of the Fundamental Transaction.

Y =

   the Exercise Price in effect immediately prior to the occurrence of the
Fundamental Transaction.

A =

   the outstanding principal balance of the Subordinated Notes immediately prior
to the occurrence of the Fundamental Transaction.

B =

   the aggregate number of Non-Voting Warrant Shares that are issued and
outstanding and that may be acquired upon exercise of the outstanding Non-Voting
Warrants.

and

 

  (ii) X = W/Z - [.1(A/B)]

 

Where X =

   the Exercise Price following the occurrence of the Fundamental Transaction.

W =

   the Aggregate Transaction Consideration (as defined below).

Z =

   the number of outstanding Non-Voting Warrant Shares and shares of Common
Stock immediately prior to the occurrence of the Fundamental Transaction.

A =

   the outstanding principal balance of the Subordinated Notes immediately prior
to the occurrence of the Fundamental Transaction.

B =

   the aggregate number of Non-Voting Warrant Shares that are issued and
outstanding and that may be acquired upon exercise of the outstanding Non-Voting
Warrants.

Set forth on Schedule B hereto are hypothetical examples of how the Exercise
Price would be calculated using the formulae above based on the assumptions
contained in the hypothetical examples.

(b) For purposes of this Agreement, the term “Aggregate Transaction
Consideration” shall mean the aggregate amount of cash, the fair market value
(as defined below) of all securities on the date of closing of a Fundamental
Transaction and all other property paid or payable, directly or indirectly, to
the Company and its securityholders in

 

- 9 -



--------------------------------------------------------------------------------

connection with a Fundamental Transaction (including, but not limited to
(i) amounts paid to holders of any warrants or convertible securities of the
Company and to holders of any warrants, options or stock appreciation rights
issued by the Company, whether or not vested, and (ii) the amount of any debt
assumed, directly or indirectly, or repaid in connection with the Fundamental
Transaction, if such Fundamental Transaction involves the purchase or sale of
assets). For purposes of this Section 2.4(b), the term “fair market value” shall
mean (x) at any time the security is listed or traded on any securities exchange
or quoted in an over-the-counter market, (A) the average of the closing prices
of sales of such securities on all securities exchanges, automated quotation
systems or markets on which the securities may at the time be listed or traded,
or, if there have been no sales reported on any day, the average of the highest
bid and lowest asked prices on all such exchanges, systems or markets at the end
of such day, or (B) if on any day such security is not so listed and is instead
quoted in the over-the-counter market, the average of the highest bid and lowest
asked prices on such day in the domestic over-the-counter market as reported by
the National Quotation Bureau, Incorporated, or any similar successor
organization, in each of (A) and (B) of this paragraph, averaged over a period
of the 20 consecutive trading days prior to the date such Fundamental
Transaction closes, and (y) in all other cases, the board of directors of the
Company in its reasonable good faith judgment shall determine the fair market
value of the securities; provided, however, that if a majority of the Holders
advises such board of directors in writing that such Holders disagree with such
determination, then the Holders shall promptly select three independent,
nationally recognized investment banking firms and the board of directors shall
select one such firm to determine fair market value. If the fair market value as
determined by such investment banking firm is more than ten percent
(10%) greater than that determined by the board of directors, then all fees and
expenses of such investment banking firm shall be paid by the Company, and in
all other circumstances, such fees and expenses shall be paid by Holder.

(c) Notwithstanding anything herein to the contrary, under no circumstances will
the Company be deemed to have undergone more than one Fundamental Transaction
during the term of this Non-Voting Warrant, nor will the Exercise Price be
adjusted pursuant to Section 2.4(a) hereof more than one time in connection with
a Fundamental Transaction.

2.5 Covenants. The Company covenants and agrees as follows:

(a) This Non-Voting Warrant has been duly authorized and validly issued, is not
subject to assessment and has not been issued in violation of any preemptive
rights. All Non-Voting Warrant Shares that may be issued upon the exercise of
the rights represented by this Non-Voting Warrant, and all Common Stock that may
be issued upon conversion of the Non-Voting Warrant Shares, will, upon issuance,
be duly authorized and validly issued, will not be subject to assessment and
will not be issued in violation of any preemptive rights.

 

- 10 -



--------------------------------------------------------------------------------

(b) The Company represents, warrants and covenants that during the entire period
this Non-Voting Warrant is outstanding and any part thereof remains unexercised,
it has reserved and will at all times maintain and reserve a sufficient number
of its authorized and unissued shares of Non-Voting Common Stock to provide for
the issuance of Non-Voting Warrant Shares upon the exercise of this Non-Voting
Warrant in full, and will at all times maintain and reserve a sufficient number
of its authorized and unissued shares of Voting Common Stock to provide for the
issuance of Voting Common Stock upon the conversion of the Non-Voting Warrant
Shares.

(c) The Company shall not effect any action, including closing its books against
the transfer of this Non-Voting Warrant or of any shares of Non-Voting Common
Stock issuable upon exercise of this Non-Voting Warrant that in any manner
interferes with the timely exercise of the Non-Voting Warrant in accordance with
the express terms of this Non-Voting Warrant and the Purchase Agreement.

(d) The Company shall not effect any action, including closing its books against
the transfer of Voting Common Stock issuable upon the conversion of the
Non-Voting Warrant Shares, that in any manner interferes with the timely
conversion of the Non-Voting Warrant Shares in accordance with the express terms
of this Non-Voting Warrant and the Purchase Agreement and the Company’s articles
of incorporation, as amended (the “Articles of Incorporation”).

(e) The Company shall assist and cooperate with the Holder in making any
required governmental filings or obtaining any required governmental approvals
prior to or in connection with any exercise of this Non-Voting Warrant and any
conversion of the Non-Voting Warrant Shares into shares of Voting Common Stock
(including, without limitation, making any filings required to be made by the
Company).

SECTION 3. CONVERSION, OWNERSHIP AND TRANSFER.

3.1. Conversion of Non-Voting Warrant Shares. The holder of Non-Voting Warrant
Shares shall have the right at any time, or from time to time, at such holder’s
option, to convert all or any portion of the Non-Voting Warrant Shares into an
equal number of fully paid and nonassessable shares of Voting Common Stock, in
accordance with and subject to the terms and conditions set forth in Article
3(b) of the Company’s Articles of Incorporation.

3.2. Ownership. The Company may deem and treat the person in whose name this
Non-Voting Warrant is registered as the sole Holder and the sole owner hereof
(notwithstanding any notations of ownership or writing hereon made by anyone
other than the Company) for all purposes and shall not be affected by any notice
to the contrary until presentation of this Non-Voting Warrant to the Company for
registration of transfer in accordance with its terms.

3.3 Replacement. Upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft or destruction of this Non-Voting Warrant, and of
indemnity and/or security reasonably satisfactory to it, or upon surrender of
this Non-Voting Warrant if mutilated, the

 

- 11 -



--------------------------------------------------------------------------------

Company will make and deliver a new Non-Voting Warrant of like tenor, in lieu of
this Non-Voting Warrant. This Non-Voting Warrant shall be promptly canceled by
the Company upon the surrender hereof in connection with any transfer or
replacement. Except as otherwise provided above in the case of the loss, theft
or destruction of a Non-Voting Warrant, the Company shall pay all expenses,
taxes and other charges payable in connection with any transfer or replacement
of this Non-Voting Warrant.

3.4 Restrictions on Transfer.

(a) Prior to April     , 2009, the Holder may not sell, transfer, assign,
convey, pledge, distribute, hypothecate or otherwise dispose of this Non-Voting
Warrant, any of the Non-Voting Warrant Shares acquired by the exercise of this
Non-Voting Warrant or any of the shares of Voting Common Stock issued upon
conversion of the Non-Voting Warrant Shares.

(b) The Holder understands, acknowledges and agrees that (i) this Non-Voting
Warrant and the Non-Voting Warrant Shares into which they are exercisable have
not been, and the Non-Voting Warrant and the Non-Voting Warrant Shares into
which they are exercisable will not be, registered under the Securities Act or
any state securities laws, and may not be, except as identified in paragraph (b)
below, sold, offered for sale, pledged, hypothecated, transferred, assigned or
otherwise disposed of unless (A) subsequently registered thereunder, or
(B) pursuant to an exemption from such registration, and (ii) any sale of the
Non-Voting Warrant or the Non-Voting Warrant Shares into which they are
exercisable made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Non-Voting Warrant or the Non-Voting Warrant Shares into which they are
exercisable may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder.

(c) Notwithstanding paragraphs (a) and (b) above, the Holder may sell, assign,
transfer, convey, hypothecate, pledge, distribute and deliver the Non-Voting
Warrant, the Non-Voting Warrant Shares into which they are exercisable and the
shares of Voting Common Stock issuable upon conversion of the Non-Voting Warrant
Shares to one or more Permitted Transferees (as defined below), so long as such
Permitted Transferees agree in writing to be bound by the terms and provisions
of this Non-Voting Warrant.

(i) For purposes of the foregoing, “Permitted Transferee” shall mean with
respect to a Person, its Affiliates, partners, retired partners, managers,
retired managers, members, retired members and shareholders and the immediate
family members of any such partners, managers, members and shareholders.

(ii) For purposes of the foregoing, the “Affiliate” of a Person means any other
Person that directly or indirectly controls, is controlled by or is under common
control with, the Person or any of its subsidiaries. The term “control” means
the possession, directly or indirectly, of the power to direct or cause the

 

- 12 -



--------------------------------------------------------------------------------

direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. With respect to a
natural person, such natural person’s Affiliates shall also include such natural
person’s spouse, and their siblings, parents and lineal descendants.

(iii) For purposes of the foregoing, “Person” shall mean any individual,
partnership, corporation, limited liability company, trust or other entity of
any kind, whether domestic or foreign.

(d) Any attempted sale, assignment, transfer, conveyance, pledge, hypothecation
or other disposition of this Non-Voting Warrant or the Non-Voting Warrant Shares
into which they are exercisable contrary to this Section 3.4, and the levy of
any execution, attachment or similar process upon this Non-Voting Warrant or the
Non-Voting Warrant Shares into which they are exercisable shall be void ab
initio.

(e) Subject to the provisions of this Section 3.4, this Non-Voting Warrant is
transferable, in whole or in part, when the Holder shall surrender this
Non-Voting Warrant with a properly executed assignment to the Company at its
principal office (or any other such office or agency as identified by the
Company) whereupon the Company will forthwith issue and deliver, upon the order
of the Holder, a new Non-Voting Warrant, registered as the Holder may request,
representing the right to purchase the number of Non-Voting Warrant Shares being
transferred by the Holder and, if less than the total number of Non-Voting
Warrant Shares then underlying this Non-Voting Warrant is being transferred, a
new Non-Voting Warrant to the Holder representing the right to purchase the
number of Non-Voting Warrant Shares not being transferred.

SECTION 4. MISCELLANEOUS.

4.1 No Rights as Shareholder; Limitation of Liability. This Non-Voting Warrant
shall not entitle the Holder to any of the rights of a shareholder of the
Company prior to exercise of this Non-Voting Warrant, and then only as to the
Non-Voting Warrant Shares issuable as a result of such exercise of the
Non-Voting Warrant. No Holder of a Non-Voting Warrant shall have liability or
obligation as a shareholder as a result of holding this Non-Voting Warrant.

4.2 Holder Entitled to Benefits of Other Agreements. This Non-Voting Warrant has
been issued pursuant to the Purchase Agreement and the related Transaction
Documents (as defined in the Purchase Agreement), including the Registration
Agreement (the “Registration Agreement”), that are included as exhibits thereto.
The Holder of this Non-Voting Warrant is entitled to the benefits of the
Purchase Agreement and the Registration Agreement.

4.3 No Dilution or Impairment. The Company will not, by amendment of its
articles of incorporation or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Non-Voting Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be

 

- 13 -



--------------------------------------------------------------------------------

necessary or appropriate in order to protect the rights of the holders of this
Non-Voting Warrant against dilution or other impairment. Without limiting the
generality of the foregoing, the Company (a) will take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable shares of Non-Voting Common Stock upon the
exercise of all Non-Voting Warrants at the time outstanding, (b) will take all
such action as may be necessary or appropriate in order that the Company may
validly and legally issue fully paid and non-assessable shares of Voting Common
Stock upon the conversion of Non-Voting Warrant Shares, and (c) will take no
action to amend its Articles of Incorporation, including without limitation
Article 3, or bylaws that would change the dividend, voting rights or exchange
right for holders of Non-Voting Common Stock, as applicable, to the detriment of
the holders of Non-Voting Common Stock or Voting Common Stock.

4.4 Amendment and Waiver. This Non-Voting Warrant may only be modified or
amended and any provision hereof only may be waived by a writing executed by the
Company and upon the written consent of the holders holding a majority of the
Non-Voting Warrants to purchase Non-Voting Warrant Shares issued pursuant to
this Non-Voting Warrant based on the number of Non-Voting Warrant Shares to
which holders are then entitled.

4.5 Successors and Assigns. This Non-Voting Warrant shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns permitted hereunder, and no other parties shall have any rights
hereunder.

4.6 Governing Law. This Non-Voting Warrant shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York, without
regard to conflicts of law principles (other than Sections 5-1401 and 5-1402 of
the General Obligations Law of the State of New York). Any action or proceeding
with respect to this Non-Voting Warrant shall be brought exclusively in any
state or federal court in New York City, New York. The parties waive any right
to a jury trial.

4.7 Entire Agreement. This Non-Voting Warrant, the Purchase Agreement, and the
Registration Agreement, and any other documents and instruments referred to
herein or therein, constitute the entire agreement between the parties hereto
with respect to the transactions contemplated hereunder and supersede all prior
arrangements or understandings with respect thereto, written or oral.

4.8 Other Provisions. The maximum number of shares of Voting Common Stock that
the Company may issue, in the aggregate, upon conversion of the Non-Voting
Warrant Shares is limited to 19.99% of the outstanding shares of Voting Common
Stock, unless the Company obtains shareholder approval as required by Nasdaq
Marketplace Rule 4350 (the “Nasdaq Rule”). To the extent that the maximum number
of shares of Voting Common Stock issuable upon conversion of the Non-Voting
Warrant Shares exceeds 19.99% of the outstanding shares of Voting Common Stock
and would require shareholder approval under the Nasdaq Rule, which shareholder
approval has not yet been obtained, the Company shall issue cash to the holders
of Non-Voting Warrant Shares at the time of conversion equal to the Fair Market
Value (as defined in Section 1.3(b)) of a Non-Voting Warrant Share at the time
the notice of conversion is given,

 

- 14 -



--------------------------------------------------------------------------------

multiplied by the number of Non-Voting Warrant Shares that cannot be converted
to Voting Common Stock because of the limitation under the Nasdaq Rule. The
Company shall provide the holders of Non-Voting Warrant Shares with all
calculations under this Section 4.8, and provide such holders notice of the
Company’s method of settlement upon receipt of a notice of conversion.

[Signature page follows]

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have set their hands as of the date first
written above.

 

SECURITY BANK CORPORATION By:  

 

Name:   H. Averett Walker Title:   President and Chief Executive Officer THE
HOLDER

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE A

NOTICE OF EXERCISE OF

NON-VOTING WARRANT TO PURCHASE

NON-VOTING COMMON STOCK

OF SECURITY BANK CORPORATION

To: Security Bank Corporation

(1) The undersigned, the registered owner of this Non-Voting Warrant, hereby:

 

  (i) irrevocably elects to exercise the purchase rights represented thereby
for, and to purchase as set forth in Section 1.3(a) thereunder,
                     shares of Non-Voting Common Stock and herewith makes
payment of $             therefor; or

 

  (ii) irrevocably elects to exercise without payment therefor the rights
represented thereby to receive              shares of Non-Voting Common Stock,
calculated and made pursuant to the Cashless Exercise formula set forth in
Section 1.3(b) thereunder; or

 

  (iii) irrevocably elects to exercise without cash payment the rights
represented thereby to receive              shares of Non-Voting Common Stock
pursuant to a Note Exchange as provided in Section 1.3(c) thereunder.

(2) The undersigned requests that the certificates evidencing such shares of
Non-Voting Common Stock be issued in the name of and be delivered to:

 

Name:   

 

   Address:   

 

     

 

     

 

   Social Security or      

Tax I.D. Number:

  

 

  

and if such shares of Non-Voting Common Stock shall not be all of the Non-Voting
Warrant Shares purchasable hereunder, that a new Non-Voting Warrant of like
tenor for the balance of the Non-Voting Warrant Shares purchasable hereunder be
delivered to the undersigned.

 

A-1



--------------------------------------------------------------------------------

(3) The undersigned confirms that the shares of Non-Voting Common Stock received
pursuant to this Notice of Exercise are being acquired for the account of the
undersigned for investment only and not with a view to, or in connection with,
the distribution thereof and that the undersigned has no present intention of
distributing such shares of Non-Voting Common Stock received.

Capitalized terms used herein but not otherwise defined shall have the meaning
ascribed to such terms in the Non-Voting Warrant to Purchase Shares of
Non-Voting Common Stock of Security Bank Corporation.

Dated:                                         

 

NAME OF HOLDER

 

 

By:

 

 

Name:

 

Title:

 

SUBSTITUTE FORM W-9

Under the penalties of perjury, I certify that:

(1) the Social Security Number or Taxpayer Identification Number given above is
correct; and

(2) I am not subject to backup withholding either because I have not been
notified that I am subject to backup withholding as a result of a failure to
report all interest or dividends, or because the Internal Revenue Service has
notified me that I am no longer subject to backup withholding.

Important Instructions: You must cross out #2 above if you have been notified by
the Internal Revenue Service that you are subject to backup withholding because
of under reporting interest or dividends on your tax return and if you have not
received a notice from the Internal Revenue Service advising you that backup
withholding due to notified payee under reporting has terminated. For additional
instructions, please refer to the attached “Guidelines for Certification of
Taxpayer Identification Number on Substitute Form W-9.”

Signature1                                         

Date:                                                  

 

1

If a corporation, please sign in full corporate name by president or other
authorized officer. When signing as officer, attorney, custodian, trustee,
administrator, guardian, etc., please give your full title as such. In case of
joint tenants, each person must sign.

 

A-2



--------------------------------------------------------------------------------

THIS NOTICE OF EXERCISE SHALL NOT BE GIVEN EFFECT

BY THE COMPANY UNLESS THE HOLDER OF THE UNDERLYING

NON-VOTING WARRANT HAS PROPERLY COMPLETED AND SIGNED BOTH

THE NOTICE OF EXERCISE FORM AND THE SUBSTITUE FORM W-9.

 

A-3



--------------------------------------------------------------------------------

SCHEDULE B

Section 2.4(a)(i)

By way of example, the numbers below set forth a hypothetical calculation of the
Exercise Price to be received by the Holder upon the occurrence of a Fundamental
Transaction assuming the following values:

 

•  

the Exercise Price of the Non-Voting Warrant immediately prior to the
Fundamental Transaction is $5.92.

 

•  

the outstanding principal balance of the Subordinated Notes is $40,000,000.

 

•  

the number of Non-Voting Warrant Shares outstanding is 3,800,000.

 

Exercise Price upon such Fundamental

     

Transaction will be:

   =    $5.92 – [.1 (40,000,000 ÷ 3,800,000)]    =    $5.92 – [.1 (10.526)]    =
   $5.92 – 1.053    =    $4.87 (rounded to the nearest penny)

Section 2.4(a)(ii)

By way of example, the numbers below set forth a hypothetical calculation of the
Exercise Price to be received by the Holder upon the occurrence of a Fundamental
Transaction assuming the following values:

 

•  

the Aggregate Transaction Consideration received upon consummation of the
Fundamental Transaction is $100,000,000.

 

•  

the number of outstanding Non-Voting Warrant Shares and shares of Common Stock
is 19,000,000.

 

•  

the outstanding principal balance of the Subordinated Notes is $41,000,000.

 

•  

the number of Non-Voting Warrant Shares outstanding is 3,800,000.

 

Exercise Price upon such Fundamental       Transaction will be:    =   
100,000,000 ÷ 19,000,000 – [.1 (41,000,000 ÷ 3,800,000)]    =    $5.263 – .1
(10.789)    =    $5.263 – 1.079    =    $4.18 (rounded to the nearest penny)

 

B-1